Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered January 22, 1988, convicting him of rape in the first degree, sodomy in the first degree, robbery in the first degree, sexual abuse in the first degree (two counts), rape in the third degree, coercion in the first degree, coercion in the second degree, petit larceny, endangering the welfare of a child, and unlawful imprisonment in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant seeks to vacate his plea on the ground that the court failed to adequately inquire into the potential de*548fense of insanity and the effects of the defendant’s medication on his ability to understand the plea proceedings. Because the defendant failed to seek to vacate his plea prior to sentence, his claims are unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, we find that the defendant’s plea allocution was sufficient without any further inquiry by the court. Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.